DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy filed on 11/20/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 was filed after the is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.
Claim Status
Claims 1-4 are pending. Claims 15-16 are cancelled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 13 and 14 recite a process of determining whether an on-road driving test is valid based on vehicle speed distribution condition.
The limitation of estimating vehicle speed based on traffic information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “estimating” in the context of these claims encompass the driver estimating vehicle speed based on his driving style, road condition and type, flow of traffic, and road speed limits such as urban, rural and motorway.
Similarly, the limitation of calculating a predicted vehicle speed distribution based on the actual measured vehicle speed or the estimated vehicle speed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “calculating” in the context of this claim encompasses the driver mentally attempting to predict vehicle speed variation based on vehicle odometer reading or current traffic flow. The mere nominal recitation of “storage units”, “a calculating unit”, and “a determination unit” does not take the claims out of the mental process grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “predict vehicle speed distribution” based on vehicle speed in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing method of on road driving test. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “predict vehicle speed distribution” based on vehicle speed in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Regarding dependent claims 2-12, said claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. 101. Said claims as a whole recite a mental process performed in the mind because the claims recite, under their broadest reasonable interpretation as drafted, creating a new driving route based on driver’s driving style, road condition and type, flow of traffic, road speed limit, environmental conditions in order to perform an on-road driving test.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-522748 A in view of JP 2016-1171 A and JP 2006-337182 A.
JP 2015-522748 A discloses a method in which the operational behavior if a vehicle 2 were to travel on a route 6 (travel route) is estimated on the basis of a travel profile (result actually measured by a vehicle) or traffic data (traffic information), and it is assessed whether or not the estimated operational behavior satisfies the operational behavior (assessment conditions) suitable for vehicle diagnosis, and a system for carrying out said method. Furthermore, JP 2015-522748 A also discloses a configuration in which a speed transition 40 is estimated as the operational behavior. In addition, configuring the invention disclosed in JP 2015-522748 A such that: the system for carrying out said method is provided with an assessment condition storage unit that stores the operational behavior suitable for the vehicle diagnosis, a vehicle speed storage unit that stores the speed transition 40, an assessment unit that performs the assessment, etc.; and a part of said system is provided in a server to enable communication with a vehicle.
JP 2016-1171 A discloses a configuration of an on-road travel test system in which whether the distribution of speeds in the low-speed range, intermediate-speed range, and the high-speed range for all of the traveling performed is within a predetermined range is adopted as a condition for determining that a field test (on-road travel test) is valid, and a person skilled in the art could easily conceive of configuring the invention disclosed in JP 2015-522748 A such that a vehicle speed distribution is adopted as the operational behavior by applying the abovementioned configuration disclosed in JP 2016-1171 A, and such that a predicted vehicle speed distribution is calculated from the speed transition 40, and an assessment of whether or not a vehicle speed distribution condition is satisfied is performed. In addition, in doing so, a person skilled in the art could set a specific vehicle speed distribution condition, as appropriate, in accordance with the type of test, etc. 
Furthermore, configuring the invention disclosed in JP 2015-522748 A such that the travel profile is stored in a state in which the travel profile is associated with the date and time of measurement thereof, and said date and time are taken into consideration in the calculation of the speed transition 40 is nothing more than a design matter that could be addressed by a person skilled in the art, as appropriate. 
In addition, when it is taken into consideration that JP 2015-522748 A discloses a configuration in which circumstances that prevent vehicle diagnosis are detected while a vehicle is traveling, and path segments (travel routes) released for vehicle diagnosis are blocked (see paragraph [0019]), and furthermore, that JP 2016-1171 A discloses a configuration in which tendency data indicating a tendency as to whether or not a field test is valid is sequentially generated while a vehicle is traveling, configuring the invention disclosed in JP 2015-522748 A such that the operational behavior is sequentially calculated and the assessment is sequentially performed while traveling is nothing more than a design matter that could be addressed by a person skilled in the art, as appropriate. 
Configuring the invention disclosed in JP 2015-522748 A such that a temperature condition, etc., are included as conditions suitable for vehicle diagnosis is nothing more than a design matter that could be addressed by a person skilled in the art, as appropriate. In addition, in doing so, a person skilled in the art could easily conceive of including a predicted temperature condition, etc., in the operational behavior if the vehicle 2 were to travel on the travel route, when it is taken into consideration that JP 2006-337182 A discloses a configuration in which meteorological information is predicted and used when traffic information is predicted. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2855         



/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2855